Judgment and order reversed and a new trial ordered, with costs to appellant to abide the event, unless plaintiff stipulates to reduce the judgment as entered to the sum of $3,138.53; in which event the judgment as so modified and the order appealed from are affirmed, without costs. No opinion. Settle order on notice. Present — Dowling, Smith, Merrell, Finch and Martin, JJ.; Dowling and Merrell, JJ., dissent and vote for reversal and a new trial on the ground that no negligence was shown on the part of the defendant.